Title: General Orders, 15 December 1780
From: Washington, George
To: 


                        

                            Head Quarters New Windsor Friday December 15th 1780
                        
                        The Honorable the Congress have been pleased to pass the following Resolutions.
                        In Congress December 4th 1780
                        Resolved. That no officer of the line of the Army of the United States without express authority from
                            Congress for that purpose, make any contract or bargain or give any orders for the purchase of Articles for the use of the
                            Troops in the departments of the Clothier General—Quarter Master General—or Commissary General of Purchases—except in
                            Cases of necessity for provisions and Forage for detachments or parties in places where the same cannot be drawn from the
                            public stores or Magazines.
                        Resolved That Mr Simeon De Witt be appointed Geographer to the Army in the room of Robert Erskine Esqr.
                            deceased.
                    